Citation Nr: 0100572	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  98-16 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an acquired psychiatric condition.


REMAND

In August 1997, the RO received three original statements 
from long-time acquaintances of the veteran, who indicated, 
in essence, that they had observed his behavior and attitudes 
to have changed markedly for the worse following his 
separation from active duty in 1968.  The RO treated these 
statements as an informal claim to reopen the veteran's claim 
for service connection for an acquired psychiatric condition 
(which has been diagnosed as paranoid schizophrenia on 
numerous occasions), which had been denied by the Board of 
Veterans' Appeals in a June 1989 decision.

Before addressing this issue, the Board notes that on 
November 9, 2000, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"VCAA"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  Changes potentially 
relevant to the veteran's appeal include the establishment of 
specific procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.

The Board has reviewed the veteran's claim in light of the 
new legislation, and concludes that the RO did not comply 
with the new notification requirements at the time the 
veteran's claim was filed, nor has VA's duty under either the 
new or prior law to obtain potentially relevant records been 
satisfied.  Specifically, the veteran and his representative 
were not advised at the time the claim was received of any 
additional evidence required to substantiate the claim, and 
which evidence would be obtained by VA and which was the 
claimant's responsibility.  In at least one instance, when 
information about medical treatment was solicited from the 
veteran, he was advised that the RO would attempt to obtain 
the information, but it appears that no such attempt was 
made.  In December 1998 and November 1999, responding to 
letters from the RO, the veteran advised that he had been 
treated at the Detroit VA Medical Center (VAMC) in September 
through October 1968 (for a mental condition).  The Board 
acknowledges that the RO previously sought to obtain records 
from Detroit's Allen Park VAMC (in July 1976), and that a 
response was received indicating that the Mental Health 
Clinic had been unable to find any records.  However, the 
records requested at that time were for "approx[imately] 
1974," and other evidence in the claims file clearly 
indicates that the veteran was examined at the facility in 
July 1968.  Moreover, the veteran was able to identify by 
name the psychiatrist who he claims treated him in 1968 (who, 
coincidentally, signed the 1976 letter reporting "no 
reference to any treatment," but suggested more specific 
dates might facilitate a further search).  Additionally, a 
June 1975 psychiatric assessment prepared by the Battle 
Creek, Michigan VAMC indicates that he was admitted for 
hospitalization to that facility from the Allen Park VAMC.  
Given this history, a further and more comprehensive search 
for these records is required.

It is also unclear whether the RO applied the correct 
standard to the evidence submitted by the veteran (or 
otherwise obtained) to determine whether it was new and 
material.  In its July 1998 statement of the case (SOC), the 
RO advised the veteran that new evidence could be considered 
material only if there was a "reasonable possibility that 
the new evidence submitted . . . would change our previous 
decision."  This was an accurate statement of the law as of 
that date.  See Evans v. Brown, 9 Vet.App. 273, 282-284 
(1996).  However, in September 1998, the standard was changed 
by the U.S. Court of Appeals for the Federal Circuit's 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This decision required only that evidence be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge, 155 F.3d at 1359, citing 
38 C.F.R. § 3.156(a).  The Hodge standard does not require 
that the evidence warrant revision of a prior determination, 
but is intended to ensure the adjudicating office has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).

Although the RO's subsequent SSOCs (in September 1999 and 
April 2000) do not restate the prior, more restrictive Evans 
standard, neither do they analyze the statements initially 
submitted by the veteran under the Hodge standard.  It is not 
possible to determine, therefore, whether the standard most 
favorable to the claimant was applied with respect to all of 
the newly submitted evidence in the current claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Finally, the VCAA further requires VA to provide a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  See VCAA, Pub. L. No. 106-475, 
sec. 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  The 
statements by the veteran's acquaintances with respect to his 
post-service behavior, taken together with the veteran's 
April 2000 hearing testimony, his mother's June 1975 
statement to a VA social worker, and the 1968 VA treatment 
records reported by the veteran may raise the issue of 
whether service connection could be granted on the basis of 
continuous symptomatology dating to active service.  See 
38 C.F.R. § 3.303(b).  Although laypersons may not offer 
opinions as to the etiology of a condition, see Layno v. 
Brown, 6 Vet.App. 465, 469 (1994), this does not prevent them 
from offering competent, probative testimony related to their 
observation of the apparent objective manifestations of a 
condition, particularly where continuity of symptomatology is 
at issue.  See Falzone v. Brown, 8 Vet.App. 398, 403 (1995).  
If, on remand, the claim should be reopened, consideration of 
the VCAA's more stringent medical assistance provisions would 
be appropriate.

Accordingly, for all the above reasons, the case must be 
REMANDED to the RO for completion of the following actions.

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should make such further 
attempts as are necessary to obtain the 
reported VA records of treatment of the 
veteran for a mental condition at the 
VAMC Allen Park (Detroit), Michigan, from 
September through November of 1968, 
recognizing that such records may have 
been transferred from that facility to 
other VA or federal custodians.  Since 
the reported records are Federal agency 
records, the RO must continue its efforts 
unless it is determined to be reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  See VCAA, Pub. L. No. 106-
475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103A(b)(3)).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record to determine whether the veteran's 
claim should be reopened and, if so 
whether service connection for an 
acquired psychiatric condition may be 
granted.  Any additional development 
required by the evidence or by the VCAA 
should be undertaken.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
currently applicable law and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to obtain additional 
information, and to ensure that all due process requirements 
are met.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



